SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

766
CA 10-02509
PRESENT: SMITH, J.P., FAHEY, CARNI, SCONIERS, AND MARTOCHE, JJ.


PATRICK PROPERTIES, LLC, AS A MEMBER OF 2900
TRANSIT ROAD, LLC, SUING IN THE RIGHT OF 2900
TRANSIT ROAD, LLC, PLAINTIFF-APPELLANT,

                      V                                            ORDER

KEVIN T. STOCKER, DEFENDANT,
AND WAYNE FELLE, DEFENDANT-RESPONDENT.


THE GARAS LAW FIRM, LLP, BUFFALO (JOHN C. GARAS OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

WAYNE C. FELLE, P.C., WILLIAMSVILLE (WAYNE C. FELLE OF COUNSEL),
DEFENDANT-RESPONDENT PRO SE.


     Appeal from an order of the Supreme Court, Erie County (John A.
Michalek, J.), entered March 21, 2011. The order denied the motion of
plaintiff for leave to renew.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated at Supreme
Court.




Entered:    June 8, 2012                        Frances E. Cafarell
                                                Clerk of the Court